ON RETURN TO REMAND
McMILLAN, Judge.
We remanded this cause for the trial court to determine whether the appellant, an indigent, had waived his right to counsel on appeal, 646 So.2d 700 (Ala.Cr.App.1994). Because the trial court was unable to find any evidence that the appellant waived his right to counsel, the trial court appointed an attorney to represent him. The appellant’s newly appointed counsel has filed an appellate brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), stating that after a thorough examination, he could find no issue to assert to this court in good faith. The appellant, acting pro se, has filed a document with this court, stating, in pertinent part, that he no longer requests a new trial because the evidence allegedly favorable to him is not included in the transcript.
Because a review of the record discloses no issue warranting appellate review, the judgment of the trial court is affirmed.
AFFIRMED.
All Judges concur.